           2:18-cr-20026-MMM-EIL # 17          Page 1 of 1
                                                                                                        E-FILED
                                                                      Friday, 09 November, 2018 01:43:12 PM
R&R(9/28/20 11 )                                                                  F LED
                                                                                 Clerk, U.S. District Court, ILCD


                     UNITED STATES DISTRICT COURT                                       NOV   o8 2018
                                              for the                             CLERK OF THE COURT
                                     Central District of Illinois                 U.S. DISTRICT COURT
                                                                              CENTRAL DISTRICT OF ILLINOIS
UNITED STATES OF AMERICA                      )
                                              )
          vs.                                 )        Case Number: 18-20026
                                              )
CHRISTOPHER A. LEIGH                          )

          REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

         The United States of America and the Defendant having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and CDIL Rule 72.l (A)(24). The

Defendant entered a plea of guilty to the Indictment.         After cautioning and examining the

Defendant under oath concerning each of the subj ects mentioned in Rule 11, I determined that the

guilty plea was knowing and voluntary, and that the offense charged is supported by an

independent factual basis containing each of the essential elements of such offense. I therefore

recommend that the plea of guilty be accepted, that a pre-sentence investigation and report be

prepared, and that the Defendant be adjudged gui lty and have sentence imposed accordingly.


   11/8/20 18
Date                                                  TOM SCHANZLE-HASKINS
                                                      UNITED STATES MAGISTRATE JUDGE



                                             NOTICE

        Failure to file written objections to this Report and Recommendation within fourteen (14)
days from the date of its service, being the Court's electronic service, shall bar an aggrieved party
from attacking such Report and Recommendation before the assigned United States District
Judge. 28 U. S.C. 636(b)(l )(B).
